IN THE COMMONWEALTH COURT OF PENNSYLVANIA


HealthSouth Rehabilitation Hospital     :
of Altoona, LLC,                        :
                 Petitioner             :
                                        :
             v.                         :   No. 1687 C.D. 2015
                                        :   Submitted: April 8, 2016
Workers’ Compensation Appeal            :
Board (Ross and Mount Nittany           :
Medical Center),                        :
                 Respondents            :


BEFORE:      HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE COLINS                                 FILED: September 2, 2016

             HealthSouth Rehabilitation Hospital of Altoona, LLC (HealthSouth)
petitions for review of the August 26, 2015 opinion and order of the Workers’
Compensation Appeal Board (Board) that affirmed a March 24, 2015 decision and
order of a Workers’ Compensation Judge (WCJ) awarding workers’ compensation
benefits to Jessica Ross (Claimant) as of April 12, 2013. In that decision, the WCJ
(i) granted a reinstatement petition brought by Claimant against HealthSouth,
where Claimant was employed from September 2008 until July 2009; (ii)
dismissed a termination petition brought by HealthSouth; (iii) denied a
reinstatement petition brought by Claimant against Mount Nittany Medical Center
(Mt. Nittany), where she worked from February to June 2011; and (iv) granted a
termination petition brought by Mt. Nittany. For the reasons that follow, we affirm
the order of the Board.
              This matter relates to a right foot injury that Claimant sustained on
February 4, 2009 while working for HealthSouth as a part-time nurse’s aide. As
we stated in our previous opinion in this matter, HealthSouth Rehabilitation
Hospital of Altoona, LLC v. Workers’ Compensation Appeal Board (Ross and Mt.
Nittany Medical Center), (Pa. Cmwlth., No. 1690 C.D. 2015, filed July 19, 2016)
(HealthSouth I),

              In February 2009, Claimant sustained an injury to her right foot
              while employed at HealthSouth, when a patient in a wheelchair
              rolled over her right foot. HealthSouth issued a medical-only
              Notice of Compensation Payable, recognizing the injury as a
              “right foot contusion resolved.” Claimant treated with panel
              physicians for a period of ninety days following the injury, after
              which she sought treatment, on May 7, 2009, with Suzette
              Song, M.D., an orthopedic surgeon; throughout this period,
              Claimant was on sit-down duty, but she missed no time at work
              nor did she suffer any loss of wages. Claimant resigned from
              her position at HealthSouth at the end of July 2009 to attend
              nursing school, and following her graduation, in February 2011
              she began working at Mt. Nittany [as a registered nurse].
              During her three and one-half months at Mt. Nittany, Claimant
              worked 12-hour shifts that required constant standing and
              walking; continued pain and swelling in her right foot caused
              her to again seek treatment from Dr. Song in May 2011, and in
              June 2011 she resigned from Mt. Nittany to prepare to undergo
              fusion surgery, performed by Dr. Song, to her right foot.

Id., slip op. at 2 (citations omitted). Furthermore, as we explained in HealthSouth
I, this was not the first injury Claimant had sustained to her right foot:

              In 2005, while playing collegiate softball, Claimant was injured
              when she twice fouled a pitch off of her right foot; she received
              medical treatment at that time from Dr. Song, who performed
              two surgical procedures for her right foot condition. She
              returned to play collegiate softball in Spring 2006.

Id., slip op. at 2-3 (citation omitted).



                                           2
             The petitions at issue in HealthSouth I related to Claimant’s workers’
compensation benefits for the period prior to August 9, 2012, the date that Dr.
Song released Claimant after the 2011 surgery to full-duty employment without
restrictions. Claimant initially filed a claim petition against HealthSouth seeking
benefits as of July 8, 2011, the date of her surgery with Dr. Song, and later filed a
joinder petition against Mt. Nittany, alleging that her work there was a substantial,
contributing factor to her right foot condition. In a January 31, 2013 decision,
WCJ Alfred Benedict granted the claim and joinder petitions, finding that
Claimant’s employment at HealthSouth and Mt. Nittany were both significant
contributing factors to Claimant’s current condition and directing HealthSouth and
Mt. Nittany to pay indemnity benefits and medical benefits in equal amounts
beginning on the date of injury. In addition, the WCJ denied a termination petition
filed by HealthSouth, but suspended Claimant’s benefits as of August 9, 2012.
             On appeal, the Board initially issued an opinion and order modifying
the award to provide that Mt. Nittany was 100% liable for any and all benefits due
to Claimant from June 7, 2011, Claimant’s last day of employment with Mt.
Nittany, through August 9, 2012; reversing the WCJ’s award of disability benefits
prior to June 7, 2011; and affirming the determination that HealthSouth was liable
for payments of medical benefits prior to June 7, 2011. However, following a
motion for reconsideration filed by Mt. Nittany, the Board issued an opinion and
order on August 26, 2015 vacating in part its earlier opinion and holding that
HealthSouth, not Mt. Nittany, was liable for the payment of all of Claimant’s
workers’ compensation benefits; modifying its earlier opinion and order to reverse
the WCJ’s determination that Claimant’s employment with Mt. Nittany
substantially contributed to her condition; and reaffirmed the remaining portions of
its previous opinion and order.      HealthSouth appealed, and we affirmed the

                                         3
Board’s revised opinion and order in HealthSouth I, holding that the testimony of
Dr. Song, Claimant’s expert, was competent and that neither the testimony of Dr.
Song nor that of HealthSouth’s expert, Paul Horenstein, M.D., provided
unequivocal support for a finding that Claimant’s employment with Mt. Nittany
played a substantial, contributing role to her condition. Slip op. at 11-14.
             In the current matter, Claimant filed reinstatement petitions seeking
workers’ compensation benefits from HealthSouth and Mt. Nittany from April 12,
2013 onward as a result of the worsening condition of her right foot, and
HealthSouth and Mt. Nittany filed termination petitions alleging that Claimant had
fully recovered from her right foot injury as of October 24, 2013. (Reproduced
Record (R.R.) at 8a-9a, 14a-15a, 20a-21a, 24a-25a.)            These petitions were
consolidated before WCJ Pamela Briston. Claimant testified three times before
WCJ Briston regarding the condition of her right foot, the out-patient surgical
procedure on her right forefoot performed by Dr. Song on April 12, 2013 and a
follow-up out-patient surgery on her right forefoot performed by Paul Juliano,
M.D., on June 17, 2014. In addition, Claimant submitted the deposition testimony
of Dr. Juliano, who is a Professor of Orthopedic Surgery at the Pennsylvania State
University Hershey Medical Center specializing in foot and ankle surgery and
board certified in orthopedic surgery.        HealthSouth presented the deposition
testimony of Dr. Horenstein, who performed a second independent medical
examination (IME) of Claimant on October 24, 2013 and who, like Dr. Juliano,
specializes in foot and ankle surgery and is board certified in orthopedic surgery.
             On March 24, 2015, WCJ Briston issued a decision granting the
reinstatement petition against HealthSouth as of April 12, 2013 and ongoing,
denying the termination petition filed by HealthSouth and awarding Claimant
temporary total disability payments in the amount of $310.36 per week with 10%

                                          4
interest on the deferred compensation. (March 24, 2015 WCJ Decision, Finding of
Fact (F.F.) ¶11, Conclusions of Law (C.L.) ¶¶1, 3, Order.) In addition, the WCJ
dismissed the reinstatement petition filed by Claimant against Mt. Nittany and
granted Mt. Nittany’s termination petition. (Id., C.L. ¶4, Order.) HealthSouth
appealed, and the Board issued an opinion and order affirming the determination of
the WCJ on August 26, 2015, the same day the Board issued its opinion and order
in HealthSouth I concluding that HealthSouth, rather than Mt. Nittany, was liable
for payment of Claimant’s benefits through August 9, 2012. HealthSouth now
petitions this Court for review of the Board’s order.1
             HealthSouth argues on appeal that the testimony of Dr. Juliano was
not competent to support the grant of the reinstatement petition against
HealthSouth. The issue of whether a medical expert’s testimony is competent is a
conclusion of law that is reviewable on appeal by this Court. Pryor v. Workers’
Compensation Appeal Board (Colin Service Systems), 923 A.2d 1197, 1203 (Pa.
Cmwlth. 2006). Dr. Juliano testified that he first treated Claimant on April 17,
2014 after Dr. Song began experiencing serious health issues and transferred some
of her patients to Dr. Juliano’s care. (Juliano Dep. at 8-9, R.R. at 144a.) Dr.
Juliano testified that Claimant informed him that she had continued to suffer pain
in her right foot after the surgery performed by Dr. Song on April 12, 2013 and
that she also experienced numbness, tingling and electric shock symptoms in her
right big toe joint. (Id. at 11, R.R. at 145a.) Dr. Juliano performed an examination
of her right foot that showed abnormal results consistent with her symptoms and


1
  Our review is limited to determining whether an error of law was committed, whether the
WCJ’s necessary findings of fact are supported by substantial evidence and whether
constitutional rights were violated.   Walter v. Workers’ Compensation Appeal Board
(Evangelical Community Hospital), 128 A.3d 367, 371 n.5 (Pa. Cmwlth. 2015).


                                           5
diagnosed Claimant with metatarsalgia, or pain under the metatarsal head. (Id. at
12-14, 54, R.R. at 145a-146a, 156a.) Dr. Juliano performed surgery on June 17,
2014 consisting of an inspection of Dr. Song’s tarso-metatarsal fusion surgery
from July 2011, removal of hardware and re-drilling of bone mass in the site of the
fusion      surgery,   arthroplasty   and       a    DuVries   condylectomy    at   the
metatarsophalangeal joint in her right second toe and a revision of a bunionectomy
of the right fifth toe. (Id. at 16-17, Ex. 2, Operative Report, R.R. at 146a, 215a-
216a.) Dr. Juliano described the arthroplasty, condylectomy and bunionectomy to
be “touch-up surgery” to the procedure performed by Dr. Song on April 12, 2013.
(Id. at 28, R.R. at 149a.)
               Dr. Juliano opined that the surgery performed by Dr. Song in April
2013 and his June 2014 surgery were both related to the February 2009 work
incident.    (Id. at 26-28, R.R. at 149a.)          Dr. Juliano stated that even though
Claimant’s previous 2005 softball injury and February 2009 injury were both to
her midfoot and the surgeries that Dr. Song performed in 2005 and 2011 both
addressed issues in Claimant’s midfoot, the forefoot issues that were addressed
surgically in 2013 and 2014 were causally related to the previous midfoot injuries.
(Id. at 27-28, 32, 38-39, 53-54, R.R. at 149a-150a, 152a, 155a-156a.) Dr. Juliano
testified that as of his last treatment of Claimant in September 2014 he had
recommended sedentary employment and that he would have advised the same
restriction as of her first visit with him on April 17, 2014; further, Dr. Juliano
stated that hypothetically if he had been Claimant’s doctor as of April 12, 2013 and
she had reported pain as of that date he would have recommended only sedentary
employment for her from that date as well. (Id. at 22, 28-31, R.R. at 148a-150a.)
               HealthSouth challenges the competency of Dr. Juliano’s testimony on
three grounds. First, HealthSouth argues that Dr. Juliano did not recognize in his

                                            6
testimony the liability findings by WCJ Benedict in HealthSouth I, which at the
time of Dr. Juliano’s testimony had not yet been overturned by the Board.
Specifically, HealthSouth contends that Dr. Juliano did not acknowledge the
determination by WCJ Benedict that HealthSouth and Mt. Nittany were liable in
equal amounts for Claimant’s benefits and that Claimant’s 2005 softball injury, the
February 2009 wheelchair incident and Claimant’s 2011 employment with Mt.
Nittany all contributed equally to Claimant’s condition.
               We reject this argument. In the line of cases that HealthSouth cites,
this Court found incompetent the testimony of an employer’s expert who ignored
the description of an injury established by a previous WCJ decision or notice of
compensation payable.2 In his testimony here, Dr. Juliano did not ignore the
description of the nature of Claimant’s right foot condition in the notice of
compensation payable issued by HealthSouth in 2009 or the decision of WCJ
Benedict. Furthermore, Dr. Juliano discussed at length the effects of Claimant’s
2005 softball injury and Claimant’s 2011 work at Mt. Nittany on her current
condition during his deposition. Dr. Juliano explained that he believed that the
2005 softball injury played a role in Claimant’s future medical issues, including the
April 2013 and July 2014 surgeries, because of weakened tissue in the midfoot, but


2
  See, e.g., Westmoreland County v. Workers’ Compensation Appeal Board (Fuller), 942 A.2d
213, 218-19 (Pa. Cmwlth. 2008) (holding that employer’s medical expert’s testimony was legally
insufficient to support a termination petition where expert refused to acknowledge the judicially
determined work injury of a herniated L-5 disc and lumbar radiculopathy and instead denied a
herniation and described the injury as a back strain); Gillyard v. Workers’ Compensation Appeal
Board (Pennsylvania Liquor Control Board), 865 A.2d 991, 995-96 (Pa. Cmwlth. 2005) (en
banc) (holding that testimony by employer’s medical expert was not competent to support a
termination of benefits where expert testified that the claimant had only suffered a lumbar strain
and sprain and had only recovered from the strain and sprain despite the fact that it had been
established in an earlier WCJ decision that claimant had suffered from chronic sciatica and disc
bulging at the L5-S1 level).


                                                7
did not fully warrant her later surgeries because she played softball for several
years afterwards and her condition was favorable until the February 2009 incident.
(Juliano Dep. at 34-35, R.R. at 151a.) Regarding Claimant’s 2011 work with Mt.
Nittany, while Dr. Juliano testified that he did not believe that Claimant’s 12-hour
shifts with Mt. Nittany caused the need for Claimant’s April 2013 and July 2014
surgeries and he hesitated to say that Claimant suffered an “aggravation” of her
earlier injury while at Mt. Nittany,3 he also stated the 12-hour shifts caused
Claimant pain and made her symptoms worse. (Id. at 34, 50-51, 59-64, R.R. at
151a, 155a, 157a-158a.)          This testimony was remarkably consistent with the
testimony of Dr. Song in the earlier proceeding that the long shifts at Mt. Nittany
were “really aggravating her symptoms,” which WCJ Benedict found to support
his determination that Mt. Nittany should share in the liability for Claimant’s
benefits. (Jan 31, 2013 WCJ Decision, F.F. ¶1, R.R. at 139a.)
                HealthSouth’s second ground for contending that Dr. Juliano’s
testimony was not competent is that his testimony regarding the causal link
between the February 2009 work injury and Claimant’s treatment after April 12,
2013 was equivocal.          We disagree.        Competency, when applied to medical
evidence, requires that the expert witness’s opinion be sufficiently definite and


3
  When initially asked whether Claimant’s 2011 employment with Mt. Nittany played any part in
the need for her 2011, 2013 and 2014 surgeries, Dr. Juliano stated that “upon review of the
records the patient appeared to have pain prior to employment [with Mt. Nittany] and more than
likely was exacerbated or aggravated during that, but not caused by it.” (Juliano Dep. at 34, R.R.
at 151a.) He later clarified:
        [I]t appears she had the problem when she started working at Mount Nittany and
        being on your feet would be – I don’t want to use the word aggravation – I know I
        did earlier and I know that’s a Workmen’s Comp term – but it made symptoms
        worse as a result of the work injury, but I didn’t think it caused it.
(Id. at 50, R.R. at 155a.)


                                                8
unequivocal to render it admissible.       Pryor, 923 A.2d at 1203; Cerro Metal
Products Co. v. Workers’ Compensation Appeal Board (Plewa), 855 A.2d 932,
937 (Pa. Cmwlth. 2004). A medical expert’s testimony is unequivocal as long as
the expert, after providing a foundation, testifies that in her professional opinion
she believes or thinks the facts exist. Pryor, 923 A.2d at 1203; Cerro Metal
Products, 855 A.2d at 937.
             Dr. Juliano cogently explained at multiple points during his deposition
testimony that, while Dr. Song’s April 2013 surgery was on the forefoot and the
earlier injuries and treatment were on Claimant’s midfoot, the April 2013 surgery
was nonetheless related to the earlier injuries because:

             the midfoot is connected to the forefoot, and an injury of the
             midfoot will transmit to the forefoot, so if there is a weakness
             of the midfoot, especially the Lisfranc area, the arch can
             collapse or you can just get problems with the first metatarsal
             and develop symptoms, whether it’s actually arthritis or
             arthrosis.

(Juliano Dep. at 27, R.R. at 149a; see also id. at 38-39, 53-54, R.R. at 152a, 155a-
156a.) When asked for his response to Dr. Horenstein’s opinion that Dr. Song’s
April 2013 surgery was unrelated to earlier injuries because they were on different
parts of the foot, Dr. Juliano stated that he disagreed with this opinion

             [b]ecause what I alluded to a little bit earlier is that the midfoot
             is connected to the forefoot and the forces of the first metatarsal
             transfer to the great toe and the second at the midfoot arch.
             The midfoot is the keystone of        the foot. The foot has a
             longitudinal arch and transverse       arch and injuries to the
             midfoot, the keystone, goes down      and transmits the forces to
             the forefoot. And the surgery         that was performed was
             predominantly on the forefoot.

(Id. at 32, R.R. at 150a.) Dr. Juliano said that, because the surgery he performed in
July 2014 was “touch-up surgery” on Dr. Song’s April 2013 surgery and Dr.
                                           9
Song’s earlier surgery was related to the February 2009 workplace incident in
which a wheelchair ran over Claimant’s foot, it “logic[ally] follows” that his
surgery was also related to that incident. (Id. at 28, R.R. at 149a.) We conclude
that this testimony that Claimant’s 2013 and 2014 treatment resulted from
Claimant’s 2009 work injury was not equivocal.4
               HealthSouth’s finally argues that Dr. Juliano’s testimony was not
competent to support an award of workers’ compensation benefits from April 12,
2013 and ongoing when Dr. Juliano did not begin treating her until April 17, 2014.
HealthSouth contends that Dr. Juliano’s statement that he would have placed
Claimant on sedentary duty restriction if he had begun treating Claimant on April
12, 2013 is not legally sufficient to support an award from that date. HealthSouth
therefore asserts that because there was no competent medical evidence regarding
the period from April 12, 2013 until April 17, 2014, Dr. Juliano’s testimony would
at most be competent to support an award from this later date.
               This argument misinterprets the burden in a proceeding relating to the
reinstatement of workers’ compensation benefits. In a reinstatement petition, a
claimant must show (i) that her earning power is once again adversely affected by
her work injury; and (ii) that the disability that gave rise to her original claim
continues. Latta v. Workmen’s Compensation Appeal Board (Latrobe Die Casting
Co.), 642 A.2d 1083, 1084 (Pa. 1994); Dougherty v. Workers’ Compensation
Appeal Board (QVC, Inc.), 102 A.3d 591, 595 (Pa. Cmwlth. 2014). Because of the


4
  Dr. Juliano acknowledged that one aspect of Dr. Song’s April 2013 surgery – the plantar fifth
metatarsal condylectomy in which Dr. Song removed a bump on Claimant’s fifth toe – did not
arise from earlier injury to her mid-foot and therefore was not work related. (Juliano Dep. at 45-
46, R.R. at 153a-154a.) HealthSouth, however, did not challenge WCJ Briston’s award of
medical expense related to this portion of the April 2013 surgery or the expenses related to the
portion of Dr. Juliano’s July 2014 surgery that also addressed the fifth toe.


                                               10
nature of a suspension of benefits, which acknowledges a continuing medical
injury and suspends benefits only because the claimant’s earning power is
currently not affected, expert medical testimony that the disability continues is not
required and the claimant may satisfy this element through her own testimony.
Latta, 642 A.2d at 1084-85; Dougherty, 102 A.3d at 595. Claimant testified before
the WCJ that her right foot was never pain free after the 2011 fusion surgery and
that she returned to see Dr. Song in February 2013, which led to the April 2013
surgery. (Aug. 21, 2013 Hearing Transcript (H.T.) at 18-19, 28, 33-35, R.R. at
45a-46a, 55a, 60a-62a.) Claimant further testified that the April 2013 surgery did
not lessen her pain and through her visit with Dr. Juliano in April 2014 she
continued having pain and numbness in her right foot and could not wear an
enclosed shoe for more than one half hour straight. (Aug. 21, 2013 H.T. at 19-20,
R.R. at 46a-47a; March 12, 2014 H.T. at 7-8, R.R. at 82a.) WCJ Briston found that
Claimant’s testimony was credible generally and specifically noted that she
accepted Claimant’s testimony as credible that she continued to have problems
related to her right foot injury. (March 24, 2015 WCJ Decision, F.F. ¶10(a).) In
light of this credible testimony of pain and other issues with her right foot before
and after the April 2013 surgery, we conclude that WCJ Briston did not err in
awarding a reinstatement of Claimant’s benefits from April 12, 2013 onward.
             HealthSouth next argues that WCJ Briston erred by not adhering to
the finding by WCJ Benedict that Claimant sustained a workplace injury at Mt.
Nittany in 2011 in addition to the 2009 HealthSouth injury and the equal
apportionment by WCJ Benedict of liability between HealthSouth and Mt. Nittany.
In her decision, WCJ Briston recognized WCJ Benedict’s contrary findings but
nonetheless held that her decision related to a different time period:

             Judge Benedict’s decision of January 31, 2013, granted the
             claimant’s claim petition and found both of the defendants to be
                                         11
               equally responsible for the payment of the claimant’s indemnity
               and medical benefits. Judge Benedict suspended the claimant’s
               wage benefits effective August 9, 2012. This decision does not
               address any of the issues involved in the litigation that was
               before Judge Benedict or issues involving causation. This
               decision addresses the status of the claimant’s workers’
               compensation benefits as of April 12, 2013.

(March 24, 2015 WCJ Decision, F.F. ¶8 (footnote omitted).)                              HealthSouth
contends that WCJ Briston was not permitted to divert from WCJ Benedict’s
judicially established determination of injury and liability, which had not been
overturned and was binding at the time of WCJ Briston’s decision, citing the
doctrines of the “law of the case” and res judicata.5 In addition, HealthSouth
argues that WCJ Briston erred by not dismissing the reinstatement petitions while
the appeal of WCJ Benedict’s determination was pending, citing the rule
established in Bechtel Power Corp. v. Workmen’s Compensation Appeal Board
(Miller), 452 A.2d 286 (Pa. Cmwlth. 1982), that a party in a workers’
compensation proceeding may not file a petition that addresses the same issues
raised in an earlier proceeding while the earlier case is still under appeal.
               We conclude that, even if WCJ Briston erred in not following WCJ
Benedict’s earlier findings or dismissing the reinstatement petition until the appeal
was resolved in HealthSouth I, any error would be harmless. Subsequent to WCJ
Briston’s decision here, the Board reversed WCJ Benedict’s finding that Claimant

5
  Res judicata encompasses the two related, yet distinct, principles of collateral estoppel, which
acts to foreclose litigation in a later action of issues of law or fact that were actually litigated and
necessary to a previous final judgment, and technical res judicata, which provides that following
a final judgment on the merits, a future suit on the same cause of action between the same parties
is precluded. Cytemp Specialty Steel v. Workers’ Compensation Appeal Board (Crisman), 39
A.3d 1028, 1034 (Pa. Cmwlth. 2012). The doctrine of the law of the case “refers to a family of
rules which embody the concept that a court involved in the later phases of a litigated matter
should not reopen questions decided by another judge of that same court or by a higher court in
the earlier phases of the matter.” Commonwealth v. Starr, 664 A.2d 1326, 1331 (Pa. 1995).


                                                  12
suffered a work injury while employed at Mt. Nittany and found HealthSouth
entirely liable for payment of Claimant’s workers’ compensation benefits prior to
August 9, 2012. HealthSouth appealed that determination and we affirmed the
Board in HealthSouth I. WCJ Briston’s findings here that HealthSouth is liable for
Claimant’s benefits for the period of April 12, 2013 and ongoing were affirmed by
the Board and are entirely consistent with the Board’s and our opinion in
HealthSouth I. HealthSouth thus seeks for this Court to reject the determination of
workers’ compensation liability in the case presently before us based on a decision
that has now been overturned and no longer has any legal effect. To do as
HealthSouth argues and reverse or vacate WCJ Briston’s findings to the extent
they diverged with those of WCJ Benedict would result in the absurd scenario
where HealthSouth would then be estopped in future proceedings from arguing that
Claimant’s Mt. Nittany employment was a significant, contributing factor to her
current condition and would only serve to generate additional, duplicative
litigation, something that the law of the case, res judicata and the rule established
in Bechtel Power serve to avoid. See Commonwealth v. Starr, 664 A.2d 1326,
1331 (Pa. 1995) (providing that the objective of the law of the case doctrine is, in
part, “to promote the goal of judicial economy”); Knox v. Pennsylvania Board of
Probation and Parole, 588 A.2d 79, 82 (Pa. Cmwlth. 1991) (stating that the
purposes of the doctrine of res judicata is, in part, to protect judicial resources and
protect parties from vexatious litigation); Bechtel Power, 452 A.2d at 288 (holding
that the “evil avoided” by dismissing a petition that attempted to relitigate an
identical issue that is still under appeal in an earlier case is “the unnecessary and
counter-productive relitigation of identical issues”).
             HealthSouth’s final argument on appeal is that WCJ Briston abused
her discretion by allowing Claimant statutory interest on the workers’

                                          13
compensation benefits in light of the delay of one year and four months from the
date she filed her reinstatement petition to the date she deposed her medical expert,
Dr. Juliano. Section 406.1(a) of the Workers’ Compensation Act (Act)6 provides
that “[i]nterest shall accrue on all due and unpaid compensation at the rate of ten
per centum per annum.” Section 406.1(a) of the Act, added by the Act of Feb. 8,
1972, P.L. 25, as amended, 77 P.S. § 717.1(a). Though the payment of interest is
mandatory under this provision, pursuant to Section 435(d)(3) of the Act,
“[c]laimants shall forfeit any interest that would normally be payable to them with
respect to any period of unexcused delay which they have caused.”                      Section
435(d)(iii) of the Act, added by the Act of Feb. 8, 1972, P.L. 25, as amended, 77
P.S. § 991(d)(iii). The requirement of forfeiture for unreasonable delay falls under
the penalty provisions of the Act, and the question of whether a WCJ can issue a
penalty on a party is discretionary and will not be overturned absent an abuse of
her discretion.        Farance v. Workers’ Compensation Appeal Board (Marino
Brothers, Inc.), 774 A.2d 785, 789 (Pa. Cmwlth. 2001).                           Our case law
demonstrates great deference for a WCJ’s determination of whether a delay
occurred and if it was attributable to a claimant, whether that delay was excused
and to what period the forfeiture of interest should apply.                 See Johnakin v.
Workers’ Compensation Appeal Board (City of Philadelphia), 806 A.2d 950, 952-
53 (Pa. Cmwlth. 2002); Miller v. Workmen’s Compensation Appeal Board
(Fischbach & Moore), 590 A.2d 1325, 1326-27 (Pa. Cmwlth. 1991); Scheffer v.
Workmen’s Compensation Appeal Board (San Juan Credit Furniture), 463 A.2d
96, 99 (Pa. Cmwlth. 1983).



6
    Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1–1041.4, 2501–2708.


                                               14
              Claimant filed her reinstatement petition against HealthSouth on May
31, 2013, alleging a resumption of disability as of the date of her surgery with Dr.
Song, April 12, 2013. At the first two hearings held before WCJ Briston on
August 21, 2013 and November 20, 2013, counsel for Claimant indicated that she
would be relying on Dr. Song as her expert. (Aug. 21, 2013 H.T. at 39, R.R. at
66a; Nov. 20, 2013 H.T. at 6, R.R. at 75a.) The parties also agreed to hold a
mediation session before an independent WCJ to take place after the October 24,
2013 IME by Dr. Horenstein, and WCJ Briston informed the parties that they
should wait to schedule the depositions of their experts until after the mediation.
(Aug. 21, 2013 H.T. at 40-41, R.R. at 67a-68a; Nov. 20, 2013 H.T. at 6-8, R.R. at
75a-77a.) It was not until the first hearing after the mediation, held on March 4,
2014, that Claimant’s counsel informed WCJ Briston of Dr. Song’s serious
medical problems that would necessitate locating a new expert. (March 4, 2014
H.T. at 16-17, 20, R.R. at 84a-85a.) Claimant’s first appointment with Dr. Juliano
was on April 17, 2014, and the surgery by Dr. Juliano took place on June 17, 2014.
A final hearing was held in this matter on September 4, 2013 for Claimant’s
testimony regarding her treatment with Dr. Juliano, and Dr. Juliano was deposed
on October 31, 2014.
              Because HealthSouth did not file a penalty petition seeking forfeiture
of interest, WCJ Briston did not address the issue of whether Claimant had
inexcusably delayed the proceedings.7 However, based upon our review of the
chronology of the proceedings, we cannot say that WCJ Briston abused her


7
  Though HealthSouth did not file a separate petition challenging Claimant’s entitlement to
statutory insurance, counsel for HealthSouth did raise the issue at a hearing before WCJ Briston
and in the appeal to the Board. (March 4, 2014 H.T. at 21, R.R. at 85a; Apr. 9, 2015 Appeal to
Board, R.R. at 284a.)


                                              15
discretion in not ordering a forfeiture. The primary reasons for the delay in
obtaining Dr. Juliano’s deposition were, in the first instance, the mediation process
that all parties agreed to participate in, and secondly, the illness of Dr. Song that
required Claimant to find a new doctor and expert. Neither of these reasons were
attributable to Claimant. While Claimant’s counsel could have potentially deposed
Dr. Juliano sooner than approximately six months after the date of her first
appointment with him, it would also appear reasonable to wait until after his
surgery and follow-up appointments with Claimant.
             HealthSouth argues that Claimant far exceeded the provision in the
Special Rules of Administrative Practice and Procedure for workers’ compensation
proceedings requiring depositions of medical experts to be taken within 90 days of
the first hearing. 34 Pa. Code § 131.63(c). However, this time period may be
extended by the WCJ for good cause, id.; see also 34 Pa. Code § 131.3(a) (“The
judge may, for good cause, waive or modify a provision of this chapter...upon
motion of a party, agreement of all parties or upon the judge’s own motion.”), and
the mediation and illness of Dr. Song could satisfy the requirement of good cause.
HealthSouth also argues that it should not be penalized by paying the additional
interest for the one year and four month period when it was not in any way
responsible for the delay. This argument, however, ignores the purpose of the
mandatory interest requirement set forth in Section 406.1(a) of the Act.         The
payment of mandatory interest under Section 406.1(a) is not based on the fault of
the employer but instead is intended to compensate a claimant for the loss of the
use of the money during the time the payment was delayed. Tobler v. Workers’
Compensation Appeal Board (Verizon Pennsylvania, Inc.), 120 A.3d 448, 450 (Pa.
Cmwlth. 2015); Cleveland Brothers v. Workers’ Compensation Appeal Board
(Hazlett), 57 A.3d 199, 203 (Pa. Cmwlth. 2012).

                                         16
Accordingly, the order of the Board is affirmed.




                         ____________________________________
                         JAMES GARDNER COLINS, Senior Judge




                           17
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA



HealthSouth Rehabilitation Hospital     :
of Altoona, LLC,                        :
                 Petitioner             :
                                        :
            v.                          :   No. 1687 C.D. 2015
                                        :
Workers’ Compensation Appeal            :
Board (Ross and Mount Nittany           :
Medical Center),                        :
                 Respondents            :


                                  ORDER


            AND NOW, this 2nd day of September, 2016, it is hereby ORDERED
that the order of the Workers’ Compensation Appeal Board in the above-captioned
matter is AFFIRMED.


                                      ____________________________________
                                      JAMES GARDNER COLINS, Senior Judge